DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-22 are pending. Claims 1, 10, and 19 are rejected under 35 USC 112(b). Claims 1-2, 6, 10-11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1), in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), hereinafter referred to as MR. Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1) in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), referred to as MR, further in view of Zhang et al. (US 2021/0256183 A1). Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1) in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), referred to as MR, further in view of Xia et al. (US 2013/0332129 A1). Claims 7-9, 16-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Of the references listed in the specification, many have been listed on the IDS filed 24 August 2020. However, in [0007] of the specification, US 8,204,727 is cited but is not listed on an IDS. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 19, the claims recite “if collocated” and “if proximate” as conditions for performing different grid modifications.  However, as claimed, a fracture extension could be both collocated and proximate.  In that case, it is unclear which action is performed, or both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 10-11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1), in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), hereinafter referred to as MR.
Regarding claim 1, Freno teaches a geologic modeling method that comprises: ([0004] "Accordingly, the drawings and the following description disclose simulation systems and methods that model hydraulic fracture propagation using dynamic mesh deformation.") obtaining a geologic model representing a subsurface region as a mesh of cells (Fig. 7 # 702 "Read Geometry/Mesh Information"), at least some of the cells in the mesh having one or more interfaces representing boundaries of subsurface structures including at least one natural or induced fracture (Fig. 5 and [0036] "This challenge is resolved herein through the use of a dynamic, deformable mesh. FIG. 5 shows a portion of a deformable mesh representing a fracture in the form of edges between a sequence of nodes 502, 504, 506, 508."); determining a fracture extension to the at least one natural or induced fracture (Fig. 5 and [0036] "Thus, for example, if the equations indicate that the illustrated fracture should propagate from node 508 to a new node at position 510 over a given period of time, the mesh will be deformed as needed to locate one of the connected nodes 511, 512, or 513 at position 510."); evaluating whether the fracture extension is collocated with, or is proximate to, an existing cell interface ([0043] "FIGS. 6B-6D illustrate stages of the propagating fracture path 606 as represented in a dynamic, deformable mesh. In the deformable mesh, the nodes of modeled path 606 fall precisely along the illustrative fracture path 602, enabling substantially improved modeling accuracy without increasing the number of unknowns." The mesh is deformed to more accurately represent the fracture path. At each mesh node, the extension is evaluated for direction and/or deformation of the mesh.), and: (Each of the three following cases (collocated, proximate, or neither) is mapped out of courtesy and for the sake of compact prosecution. However, as claimed, a well could consist of only one case of fracture extensions, and as such, only one case needs to be mapped to the prior art to fully teach the broadest reasonable interpretation of the claim.) if collocated, using the existing cell interface to represent part of the at least one natural or induced fracture in an updated version of the geologic model (Fig. 6A A fracture can be represented as a path along nodes along a standard, un-deformed grid.); 

    PNG
    media_image1.png
    296
    258
    media_image1.png
    Greyscale

Freno Fig. 6A
if proximate, displacing the existing cell interface to represent part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 6D A fracture can be represented as a path along nodes in a deformed grid.); 

    PNG
    media_image2.png
    286
    262
    media_image2.png
    Greyscale

Freno Fig. 6D
said existing or new cell interface being defined by mesh nodes (Fig. 5 The mesh nodes define the cells of the mesh.), and outputting the updated version of the geologic model (Fig. 7 # 718 "Display & Store Fracture Info"). Freno does not teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model; and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities.
MR does teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 19 A fracture can be represented as a series of split cells in a mesh.);

    PNG
    media_image3.png
    270
    480
    media_image3.png
    Greyscale

MR Fig. 19
and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities (Fig. 1-2 and [0058]-[0059] The zero-thickness interface or offset can be modified to model a new or preexisting fracture between the cells. The offset is an additional degree of freedom for the mesh nodes and cells.).
Freno and MR are analogous because they are from the “same field of endeavor” fracture simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Freno and MR before him or her, to modify Freno to include splitting cells as taught by MR.
The suggestion/motivation for doing so would have been MR [0009] “The present invention provides a numerical method allowing the skilled person to simulate a porous medium under complex loading situations such as borehole injection, in which fracture opening and propagation occurs with no need to predefine and impose the geometry of the fracture in the numerical mesh as preexisting fracture, instead the fracture develops spontaneously during the computation, among a set of predefined potential fracture lines.”
Regarding claim 2, Freno in view of MR teaches the method of claim 1, and Freno teaches wherein said outputting includes: storing the updated version of the geologic model on a non-transitory information storage device (Fig. 7 # 718 "Display & Store Fracture Info" and  [0027] "SAN 208 provides low-latency access to shared storage devices 210. The SAN 208 may take the form of,e.g., a Fibrechannel or Infiniband network. Shared storage units 210 may be large, stand-alone information storage units that employ magnetic disk media for nonvolatile data storage. Other suitable forms of nontransitory information storage media can also be employed."); and displaying a visual representation of the updated version of the geologic model (Fig. 7 # 718 "Display & Store Fracture Info").
Regarding claim 6, Freno in view of MR teaches the method of claim 1, but Freno does not teach wherein the additional degrees of freedom include: spatial displacements between the at least one natural or induced fracture's sides, fluid pressure, and transverse flow or transmissibility within the at least one natural or induced fracture.
	MR does teach wherein the additional degrees of freedom include: spatial displacements between the at least one natural or induced fracture's sides (Fig. 1-2 and [0058]-[0059] The zero-thickness interface or offset can be modified to model a new or preexisting fracture between the cells. The offset is an additional degree of freedom for the mesh nodes and cells.), fluid pressure ([0001] "The method calculates numerically the propagation of a crack, or set of cracks, for instance under the fluid pressure imposed artificially through a well or perforation in a rock mass."), and transverse flow or transmissibility within the at least one natural or induced fracture ([0073]-[0076] "In a particular embodiment, the longitudinal transmissivity is defined according to a cubic law").
Regarding claim 10, Freno teaches a geologic modeling system that comprises: ([0028] “It is the software that configures the various parts of the computing subsystem 116 to coordinate and collectively operate as a hydraulic fracture modeling system.”) a memory ([0026] “Each computer 206 includes multiple processors 212, distributed memory 214,”) having geologic modeling software ([0028] “It is the software that configures the various parts of the computing subsystem 116 to coordinate and collectively operate as a hydraulic fracture modeling system.”); and one or more processors coupled to the memory to execute the geologic modeling software ([0026] “Each computer 206 includes multiple processors 212, distributed memory 214,”), the software causing the one or more processors to perform operations including: ([0028] “It is the software that configures the various parts of the computing subsystem 116 to coordinate and collectively operate as a hydraulic fracture modeling system.”) obtaining a geologic model representing a subsurface region as a mesh of cells (Fig. 7 # 702 "Read Geometry/Mesh Information"), at least some of the cells in the mesh having one or more interfaces representing boundaries of subsurface structures including at least one natural or induced fracture (Fig. 5 and [0036] "This challenge is resolved herein through the use of a dynamic, deformable mesh. FIG. 5 shows a portion of a deformable mesh representing a fracture in the form of edges between a sequence of nodes 502, 504, 506, 508."); determining a fracture extension to the at least one natural or induced fracture (Fig. 5 and [0036] "Thus, for example, if the equations indicate that the illustrated fracture should propagate from node 508 to a new node at position 510 over a given period of time, the mesh will be deformed as needed to locate one of the connected nodes 511, 512, or 513 at position 510."); evaluating whether the fracture extension is collocated with, or is proximate to, an existing cell interface ([0043] "FIGS. 6B-6D illustrate stages of the propagating fracture path 606 as represented in a dynamic, deformable mesh. In the deformable mesh, the nodes of modeled path 606 fall precisely along the illustrative fracture path 602, enabling substantially improved modeling accuracy without increasing the number of unknowns." The mesh is deformed to more accurately represent the fracture path. At each mesh node, the extension is evaluated for direction and/or deformation of the mesh.), and: (Each of the three following cases (collocated, proximate, or neither) is mapped out of courtesy and for the sake of compact prosecution. However, as claimed, a well could consist of only one case of fracture extensions, and as such, only one case needs to be mapped to the prior art to fully teach the broadest reasonable interpretation of the claim.) if collocated, using the existing cell interface to represent part of the at least one natural or induced fracture in an updated version of the geologic model (Fig. 6A A fracture can be represented as a path along nodes along a standard, un-deformed grid.); 

    PNG
    media_image1.png
    296
    258
    media_image1.png
    Greyscale

Freno Fig. 6A
if proximate, displacing the existing cell interface to represent part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 6D A fracture can be represented as a path along nodes in a deformed grid.); 

    PNG
    media_image2.png
    286
    262
    media_image2.png
    Greyscale

Freno Fig. 6D
said existing or new cell interface being defined by mesh nodes (Fig. 5 The mesh nodes define the cells of the mesh.), and outputting the updated version of the geologic model (Fig. 7 # 718 "Display & Store Fracture Info"). Freno does not teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model; and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities.
MR does teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 19 A fracture can be represented as a series of split cells in a mesh.);

    PNG
    media_image3.png
    270
    480
    media_image3.png
    Greyscale

MR Fig. 19
and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities (Fig. 1-2 and [0058]-[0059] The zero-thickness interface or offset can be modified to model a new or preexisting fracture between the cells. The offset is an additional degree of freedom for the mesh nodes and cells.).
Regarding claim 11, Freno in view of MR teaches the system of claim 10, and Freno teaches wherein said outputting includes: storing the updated version of the geologic model on a non-transitory information storage device (Fig. 7 # 718 "Display & Store Fracture Info" and  [0027] "SAN 208 provides low-latency access to shared storage devices 210. The SAN 208 may take the form of,e.g., a Fibrechannel or Infiniband network. Shared storage units 210 may be large, stand-alone information storage units that employ magnetic disk media for nonvolatile data storage. Other suitable forms of nontransitory information storage media can also be employed."); and displaying a visual representation of the updated version of the geologic model (Fig. 7 # 718 "Display & Store Fracture Info").
Regarding claim 15, Freno in view of MR teaches the system of claim 10, but Freno does not teach wherein the additional degrees of freedom include: spatial displacements between the at least one natural or induced fracture's sides, fluid pressure, and transverse flow or transmissibility within the at least one natural or induced fracture.
	MR does teach wherein the additional degrees of freedom include: spatial displacements between the at least one natural or induced fracture's sides (Fig. 1-2 and [0058]-[0059] The zero-thickness interface or offset can be modified to model a new or preexisting fracture between the cells. The offset is an additional degree of freedom for the mesh nodes and cells.), fluid pressure ([0001] "The method calculates numerically the propagation of a crack, or set of cracks, for instance under the fluid pressure imposed artificially through a well or perforation in a rock mass."), and transverse flow or transmissibility within the at least one natural or induced fracture ([0073]-[0076] "In a particular embodiment, the longitudinal transmissivity is defined according to a cubic law").

Regarding claim 19, Freno teaches a non-transitory information storage product ([0028] “The SAN 208 may take the form of, e.g., a Fibrechannel or Infiniband network. Shared storage units 210 may be large, stand-alone information storage units that employ magnetic disk media for nonvolatile data storage. Other suitable forms of nontransitory information storage media can also be employed.”) having computer readable program code embodied therein, which when executed configures a computer to implement a geologic modeling method that comprises: (([0028] “It is the software that configures the various parts of the computing subsystem 116 to coordinate and collectively operate as a hydraulic fracture modeling system.”) obtaining a geologic model representing a subsurface region as a mesh of cells (Fig. 7 # 702 "Read Geometry/Mesh Information"), at least some of the cells in the mesh having one or more interfaces representing boundaries of subsurface structures including at least one natural or induced fracture (Fig. 5 and [0036] "This challenge is resolved herein through the use of a dynamic, deformable mesh. FIG. 5 shows a portion of a deformable mesh representing a fracture in the form of edges between a sequence of nodes 502, 504, 506, 508."); determining a fracture extension to the at least one natural or induced fracture (Fig. 5 and [0036] "Thus, for example, if the equations indicate that the illustrated fracture should propagate from node 508 to a new node at position 510 over a given period of time, the mesh will be deformed as needed to locate one of the connected nodes 511, 512, or 513 at position 510."); evaluating whether the fracture extension is collocated with, or is proximate to, an existing cell interface ([0043] "FIGS. 6B-6D illustrate stages of the propagating fracture path 606 as represented in a dynamic, deformable mesh. In the deformable mesh, the nodes of modeled path 606 fall precisely along the illustrative fracture path 602, enabling substantially improved modeling accuracy without increasing the number of unknowns." The mesh is deformed to more accurately represent the fracture path. At each mesh node, the extension is evaluated for direction and/or deformation of the mesh.), and: (Each of the three following cases (collocated, proximate, or neither) is mapped out of courtesy and for the sake of compact prosecution. However, as claimed, a well could consist of only one case of fracture extensions, and as such, only one case needs to be mapped to the prior art to fully teach the broadest reasonable interpretation of the claim.) if collocated, using the existing cell interface to represent part of the at least one natural or induced fracture in an updated version of the geologic model (Fig. 6A A fracture can be represented as a path along nodes along a standard, un-deformed grid.); 

    PNG
    media_image1.png
    296
    258
    media_image1.png
    Greyscale

Freno Fig. 6A
if proximate, displacing the existing cell interface to represent part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 6D A fracture can be represented as a path along nodes in a deformed grid.); 

    PNG
    media_image2.png
    286
    262
    media_image2.png
    Greyscale

Freno Fig. 6D
said existing or new cell interface being defined by mesh nodes (Fig. 5 The mesh nodes define the cells of the mesh.), and outputting the updated version of the geologic model (Fig. 7 # 718 "Display & Store Fracture Info"). Freno does not teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model; and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities.
MR does teach if neither collocated nor proximate, splitting a cell to create a new cell interface that represents part of the at least one natural or induced fracture in the updated version of the geologic model (Fig. 19 A fracture can be represented as a series of split cells in a mesh.);

    PNG
    media_image3.png
    270
    480
    media_image3.png
    Greyscale

MR Fig. 19
and said representing being performed by providing said mesh nodes with additional degrees of freedom enabling fracture separation without requiring extra geometric entities (Fig. 1-2 and [0058]-[0059] The zero-thickness interface or offset can be modified to model a new or preexisting fracture between the cells. The offset is an additional degree of freedom for the mesh nodes and cells.).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1) in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), referred to as MR, further in view of Zhang et al. (US 2021/0256183 A1).
Regarding claim 3, Freno in view of MR teaches the method of claim 1, but does not explicitly teach further comprising employing the updated version of the geologic model to evaluate a well placement strategy.
Zhang does teach further comprising employing the updated version of the geologic model to evaluate a well placement strategy (Abstract "The generated fracture model can be communicated to update HF job plans, wellbore placements, and other uses of the fracture model.").
Freno, MR, and Zhang are analogous because they are from the “same field of endeavor” fracture simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Freno, MR, and Zhang before him or her, to modify Freno and MR to include well placement as taught by Zhang.
The suggestion/motivation for doing so would have been Zhang [0019] "The disclosed methods can increase confidence in determining where to locate a wellbore in a well system. In addition, the updated well system information can be used to determine where to locate one or more perforation stages of the HF fluid pipe, and how many perforations to include within each stage to maximize hydrocarbon production while minimizing the cost."
 Regarding claim 12, Freno in view of MR teaches the system of claim 10, but does not explicitly teach further comprising employing the updated version of the geologic model to evaluate a well placement strategy.
Zhang does teach further comprising employing the updated version of the geologic model to evaluate a well placement strategy (Abstract "The generated fracture model can be communicated to update HF job plans, wellbore placements, and other uses of the fracture model.").



Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freno et al. (US 2018/0274337 A1) in view of Mookanahallipatna Ramasesha et al. (US 2017/0059742 A1), referred to as MR, further in view of Xia et al. (US 2013/0332129 A1).
Regarding claim 4, Freno in view of MR teach the method of claim 1, and Freno teaches wherein said determining includes: employing the geologic model to construct a set of equations (Fig. 7 #704 "Construct equations") representing fluid flow ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions."), proppant transport ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions." The proppant is within the injection fluid.  By modeling the injection fluid, the proppant transport is modeled.), and rock physics within the subsurface region ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment." Determining the fracturing of the rock is rock physics.); and numerically solving the set of equations to obtain the fracture extension ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment.") along with rock stresses ([0034] "As aspects of the fluid mechanics are simulated in the presence of a rock stress distribution, fractures are initiated, opened, and/or extended along the predefined static edges of the mesh."), , fracture pressure, fracture opening ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment."), and proppant concentration ([0047] "Analysis of the results may be applied to ongoing or future fracturing operations to adjust the injection fluid compositions, flow rates, volumes, etc. as needed to achieve the desired fracturing results." The proppant concentration is the injection fluid composition.). Freno in view of MR does not teach solving for rock pore pressure.
Xia does teach solving for rock pore pressure ([0016] "Moreover, the embodiments described herein include the pore-pressure field for hydraulic fracture analysis.").
Freno, MR, and Xia are analogous because they are from the “same field of endeavor” fracture simulation
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Freno, MR, and Xia before him or her, to modify Freno and MR to include rock pore pressure as taught by Xia.
The suggestion/motivation for doing so would have Xia [0017] “One advantage of the embodiments described herein over previous attempts to effectively model hydraulic fracture analysis is that the embodiments described herein do not require the mesh to match the geometry of the discontinuities.”
 Regarding claim 5, Freno in view of MR further in view of Xia teaches the method of claim 4,  and Freno teaches wherein the set of equations further provide for fluid injection associated with a hydraulic fracturing operation ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions.").
Regarding claim 13, Freno in view of MR teach the system of claim 10, and Freno teaches wherein said determining includes: employing the geologic model to construct a set of equations (Fig. 7 #704 "Construct equations") representing fluid flow ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions."), proppant transport ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions." The proppant is within the injection fluid.  By modeling the injection fluid, the proppant transport is modeled.), and rock physics within the subsurface region ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment." Determining the fracturing of the rock is rock physics.); and numerically solving the set of equations to obtain the fracture extension ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment.") along with rock stresses ([0034] "As aspects of the fluid mechanics are simulated in the presence of a rock stress distribution, fractures are initiated, opened, and/or extended along the predefined static edges of the mesh."), , fracture pressure, fracture opening ([0046] "In block 708 the simulator module solves the linear system of equations embodied by the sparse matrices. The information obtained from the solution enables the simulation module to determine whether any of the fractures have lengthened or branched, and if so, the direction and extent of the new segment."), and proppant concentration ([0047] "Analysis of the results may be applied to ongoing or future fracturing operations to adjust the injection fluid compositions, flow rates, volumes, etc. as needed to achieve the desired fracturing results." The proppant concentration is the injection fluid composition.). Freno in view of MR does not teach solving for rock pore pressure.
Xia does teach solving for rock pore pressure ([0016] "Moreover, the embodiments described herein include the pore-pressure field for hydraulic fracture analysis.").
Regarding claim 14, Freno in view of MR further in view of Xia teaches the system of claim 13,  and Freno teaches wherein the set of equations further provide for fluid injection associated with a hydraulic fracturing operation ([0031] "For example, the fluid data can include coefficients for systems of governing equations (e.g., NavierStokes equations, advection-diffusion equations, continuity equations, etc.) that represent fluid flow generally or fluid flow under certain types of conditions.").

Allowable Subject Matter
Claims 7-9, 16-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art as exemplified by Freno, MR, Zhang, and Xia teaches the method of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be located with an existing cell interface if an angle between the fracture extension and the existing cell interface is below a predetermined threshold.”, in combination with the other limitations of the claims.
Regarding claim 8, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the method of claim 7, and the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be proximate to an existing cell interface if the angle is between the predetermined threshold and a second predetermined threshold.”, in combination with the other limitations of the claims. 
Regarding claim 9, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the method of claim 7, but the MR does teach “wherein the fracture extension is determined to be neither collocated nor proximate based at least in part on a stability measure in the set consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a global assembly matrix condition number ([0082] The global elastic stiffness matrix is a global assembly matrix condition number. The matrix is related to Fu which is "related to displacements and fluid pressure".). However, by dependence on objected claim 7, claim 9 inherits the allowable limitation of claim 7.

Regarding claim 16, the prior art as exemplified by Freno, MR, Zhang, and Xia teaches the system of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be located with an existing cell interface if an angle between the fracture extension and the existing cell interface is below a predetermined threshold.”, in combination with the other limitations of the claims.
Regarding claim 17, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the system of claim 16, and the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be proximate to an existing cell interface if the angle is between the predetermined threshold and a second predetermined threshold.”, in combination with the other limitations of the claims. 
Regarding claim 18, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the system of claim 16, but the MR does teach “wherein the fracture extension is determined to be neither collocated nor proximate based at least in part on a stability measure in the set consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a global assembly matrix condition number ([0082] The global elastic stiffness matrix is a global assembly matrix condition number. The matrix is related to Fu which is "related to displacements and fluid pressure".). However, by dependence on objected claim 16, claim 18 inherits the allowable limitation of claim 16.

Regarding claim 20, the prior art as exemplified by Freno, MR, Zhang, and Xia teaches the product of claim 19, however, the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be located with an existing cell interface if an angle between the fracture extension and the existing cell interface is below a predetermined threshold.”, in combination with the other limitations of the claims.
Regarding claim 21, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the product of claim 20, and the prior art of record fails to teach, alone or in obvious combination, “ wherein the fracture extension is determined to be proximate to an existing cell interface if the angle is between the predetermined threshold and a second predetermined threshold.”, in combination with the other limitations of the claims. 
Regarding claim 22, the prior art as exemplified by Freno, MR, Zhang, and Xia does not teach the product of claim 20, but the MR does teach “wherein the fracture extension is determined to be neither collocated nor proximate based at least in part on a stability measure in the set consisting of: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.) a global assembly matrix condition number ([0082] The global elastic stiffness matrix is a global assembly matrix condition number. The matrix is related to Fu which is "related to displacements and fluid pressure".). However, by dependence on objected claim 20, claim 22 inherits the allowable limitation of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148